                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION AT PIKEVILLE

OSCAR F. PINA,
         Plaintiff,                                          Civil No. 7: 18-42-KKC

V.

J. TERRY, et al.,                                                 JUDGMENT
         Defendants.


                                       *** *** *** ***

          Consistent with the Memorandum Opinion and Order entered this date and pursuant to

Federal Rule of Civil Procedure 58, it is ORDERED and ADJUDGED as follows:

          1.      Plaintiff Oscar Pina’s Complaint [R. 1] is DISMISSED.

          2.      Judgment is ENTERED in favor of the defendants.

          3.      This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

          Dated December 17, 2018.
